Citation Nr: 1111527	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-28 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for the service-connected meniscectomy and anterior cruciate ligament (ACL) tear of the left knee.  

2.  Entitlement to an increased rating in excess of 20 percent for the service-connected partial tear of the ACL of the right knee.

3.  Entitlement to an effective date earlier than June 12, 1997, for compensation for the service-connected meniscectomy and ACL tear of the left knee. 

4.  Entitlement to an effective date earlier than June 12, 1997, for compensation for the service-connected partial tear of the ACL of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from October 1972 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in New York City, New York.  By way of the December 2006 decision the RO denied an increased rating in excess of 20 percent for the Veteran's service-connected left knee and right knee disabilities.  The December 2006 rating decision also denied the Veteran an effective date earlier than June 12, 1997, for the grant of service connection for the Veteran's left knee and right knee disabilities.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.  The service-connected meniscectomy and ACL tear of the left knee is currently not shown to be manifested by severe recurrent subluxation or lateral instability.  

3.  Since April 27, 2006, the date of the Veteran's claim, the service-connected left knee disability is currently manifested by osteoarthritis revealed by x-ray study with pain on motion. 

4.  The service-connected partial tear of the ACL of the right knee is currently not shown to be manifested by severe recurrent subluxation or lateral instability.  

5.  Since April 27, 2006, the date of the Veteran's claim, the service-connected right knee disability is currently manifested by osteoarthritis revealed by x-ray study with pain on motion.

6.  The Veteran was denied service connection for a left knee disability by a July 1975 rating decision and the denial was confirmed by a March 1976 rating decision.  The Veteran did not file a Substantive Appeal and these decisions became final.  The Veteran then filed petitions to reopen his claim of service connection but was denied by rating decision in March 1981 and April 1982.  The Veteran did not file a Substantive Appeal to the March 1981 and April 1982 rating decisions and they became final. 

7.  The Veteran filed his petition to reopen his previously denied claim of service connection for meniscectomy and ACL tear of the left knee on June 12, 1997.  

8.  Neither a formal nor informal claim of service connection for ACL of the right knee is shown prior to June 12, 1997.  

9.  The Veteran did not initiate an appeal of the December 2003 rating decision as to the assignment of the effective date of June 12, 1997 for the grant of service connection for the knee disorders within a year of notification.

10. The Veteran has not alleged that the December 2003 rating decision assigning an effective date of June 12, 1997, for the grant of service connection was based upon clear and unmistakable error (CUE).


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 percent for the service-connected meniscectomy and ACL tear of the left knee based on lateral instability  have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).
 
2.  Since April 27, 2006, the criteria for the assignment of a separate rating of 10 percent, but not higher for the left knee disability based on osteoarthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5256, 5260, 5261 (2010).  

3.  The criteria for an increased rating in excess of 20 percent for the service-connected ACL tear of the right knee based on lateral instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).
 
4.  Since April 27, 2006, the criteria for the assignment of a separate rating of 10 percent, but not higher for the right knee disability based on osteoarthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5256, 5260, 5261 (2010).  

5.  An effective date prior to June 12, 1997, the date of receipt of the Veteran's claim to reopen his previously denied claim, for the grant of service connection for meniscectomy and ACL tear of the left knee is not assignable by law.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2010).  

6.  An effective date prior to June 12, 1997, the date of receipt of the Veteran's original claim, for the grant of service connection for partial tear of the ACL of the right knee is not assignable by law.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran in April 2005 and September 2006 correspondences.  These letters detailed the elements of an increased rating claim, the elements of a claim for an earlier effective date, and  described the evidence and information necessary to substantiate the claims, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that a claimant must be informed of the rating formulae for all possible scheduler ratings for an applicable rating criteria.  The Board finds that this was accomplished in the August 2007 Statement of the Case (SOC).  Dingess also held that VA notice must include information regarding the effective date that may be assigned, and this has was expressly done in the April 2005 letter.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issue decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO also afforded the Veteran a VA examination in September 2006.  The Board finds that this examination is adequate because the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Significantly, neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Throughout the pendency of the appeal the Veteran requested that his records from Department of Labor be obtained; they were received in February 2010.  Since these records detail an intervening injury and surgery to his left knee in 1982 they are not relevant for the purposes of his current disability but they have been associated with the Veteran's claims file and have been reviewed by the Board.  The Veteran requested a Board hearing; however, in May 2010 the Veteran withdrew his request for a Board hearing.  

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claims on appeal.  


II.  Analysis

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Painful motion with the joint or particular pathology, which produces a disability, warrants the minimum compensation.  DeLuca v. Brown, 8 Vet. App. 202 (1995).
The issues of an increased rating in excess of 20 percent for the Veteran's service-connected meniscectomy and ACL tear of the left knee and an increased rating in excess of 20 percent for his service-connected partial tear of the ACL of the right knee are on appeal from a December 2006 rating decision that continued the Veteran's 20 percent disability ratings. 
  
By way of history, the Veteran was granted service connection for both a left knee disability and a right knee disability by a December 2003 rating decision.  The Veteran was granted separate 20 percent disability ratings for meniscectomy and ACL tear of the left knee and partial tear of the ACL of the right knee effective June 12, 1997.  The Veteran then filed a claim in January 2005 for an increased rating that was then denied by a September 2005 rating decision; the Veteran did not appeal that decision and it became final.  In April 2006 the Veteran then filed a claim for an increased rating and the December 2006 rating decision continued the Veteran's 20 percent disability ratings.  

The Veteran was granted his 20 percent disability ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  The Board notes that the terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against grants of an increased rating in excess of 20 percent on the basis of instability for both the service-connected meniscectomy and ACL tear of the left knee and the service-connected partial tear of the ACL of the right knee.  In order for the Veteran to be granted a increased rating of 30 percent under Diagnostic Code 5257 there needs to be evidence of severe recurrent subluxation or lateral instability of the knee.  However, neither the Veteran's September 2006 VA examination nor his VA treatment records revealed evidence  of severe at subluxation or instability.   At the Veteran's September 2006 VA examination it was noted that the Veteran had bilateral chronic pain, stiffness, swelling, giving way, and intermittent locking.  A precipitating factor was using the stairs in the morning and he alleviated it with the use of non steroidal anti-inflammatory drugs.  He also used a straight cane and wore bilateral knee braces; he also had a slow antalgic gait.  The Veteran's range of motion for extension was 0 degrees and for flexion was 140 degrees with pain and 120 degrees without pain.  His pain increased with repetitive movement; he also had lack of endurance and weakness.  It was noted that he had bilateral weakness and decreased quad muscle power and tenderness anteriorly.   He was diagnosed with mild anterior instability of the left knee, osteoarthritis of the knees bilaterally by x-ray studies, lateral subluxation of the right patella, and ganglion cyst of the left ACL. 

The Veteran's VA treatment records revealed an April 2006 letter that stated the Veteran had multiple x-ray studies and MRIs of both knees that demonstrated degenerative joint disease with meniscus and ligamentous damage.  It was noted that the Veteran went to physical therapy and rehabilitation for pain control; from October 2007 to November 2007 the Veteran underwent acupuncture to deal with his service-connected bilateral knee disabilities.   In February 2007 he was diagnosed with degenerative joint disease of the lateral compartment; it was also noted that a physical examination was unremarkable for reasons of giving out.  

After a careful review of the Veteran's claims file the Board finds that there is no evidence of severe subluxation or instability and therefore, the Veteran does not warrant a 30 percent disability rating under Diagnostic Code 5257.  The VA examiner stated that the Veteran only had mild instability in the left knee; however taken into consideration the Veteran's problems with stairs, his need for bilateral knee braces and a cane, as well as his continuous treatment either through physical therapy or acupuncture the Board finds that the Veteran's service-connected knee disabilities are manifested by moderate instability.  There is no evidence of any severe subluxation or instability.  The Board also notes that neither Diagnostic Code 5258 nor Diagnostic Code 5259 have criteria for a rating higher than 20 percent.  

The Board thus finds that neither the Veteran's service-connected meniscectomy and ACL tear of the left knee nor his service-connected partial tear of the ACL of the right knee warrant an increased rating in excess of 20 percent under Diagnostic Code 5257.  The Board notes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban, 6 Vet. App. at 262.  For example, the VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59. 

The Board has considered whether the Veteran is entitled to a separate rating under any other potentially applicable Diagnostic Code, including 5003 (for rating of arthritis), 5256 (for ankylosis of the knee), 5258 (for rating cartilage damage), 5259 (for removal of semilunar cartilage), 5260 (limitation of flexion), 5261 (limitation of extension), 5262 (for rating impairment of the tibia or fibula), or 5263 (for rating genu recurvatum).  Diagnostic Code 5003 provides that when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board finds that after a careful review of the Veteran's claims file and granting the Veteran the benefit of the doubt that separate disability ratings for arthritis are warranted.  The Veteran's claims file, including the September 2006 VA examination, contains diagnoses of arthritis, osteoarthritis, by x-ray evidence.  There is no evidence of record that is contrary to the Veteran's diagnosis of arthritis bilaterally and therefore, separate 10 percent disability ratings are warranted effective April 27, 2006, the date of the Veteran's claim.  The Board notes that since the Veteran's range of motion is within normal limits higher ratings are not warranted.  

Additionally, the Board finds that even though the Veteran has pain, weakness, and fatigability his range of motion only decreases 20 degrees on the left side to 120 degrees for flexion.  The Board finds any pain and weakness is already taken into consideration with his current disability ratings; therefore, an additional rating under DeLuca is not warranted.   

In exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The criteria for extraschedular evaluation are that there is a marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  The file does not show, and the Veteran has not alleged, that the criteria for extraschedular rating apply to the service-connected meniscectomy and ACL tear of the left knee and the service-connected partial tear of the ACL of the right knee.  It was noted at the September 2006 VA examination that the Veteran was unemployed since 1987.  However, it was noted that the Veteran was unemployed due to an intervening knee injury at work; this is supported by Department of Labor medical records.  Therefore, there is no evidence that the Veteran's service-connected left knee disability and service-connected right knee disability are manifested by marked interference with employment, or frequent periods of hospitalization which render impractical the application of the rating schedule. 

In sum, the Board finds that both the Veteran's service-connected meniscectomy and ACL tear of the left knee and the service-connected partial tear of the ACL of the right knee are not manifested by severe recurrent subluxation or lateral instability of the knee and therefore, do not warrant increased ratings.  However, the Board finds that both the Veteran's service-connected left knee disability and his service-connected right knee disability are manifested by x-ray evidence of arthritis with pain on motion and therefore, both of his service-connected disabilities warrant separate 10 percent disability ratings for arthritis.  Therefore, the Board finds that while the Veteran's service-connected left knee disability and right knee disability do not warrant increased ratings in excess of 20 percent they do warrant separate 10 percent disability ratings for arthritis.  

Earlier Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a) (West 2002).  

The pertinent implementing regulation provides that for direct service connection the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within 1 year of separation.  Otherwise, the effective date is the date of the receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (emphasis added).  

By way of the December 2003 rating decision the RO granted service connection for both meniscectomy and ACL tear of the left knee and partial tear of the ACL of the right knee with the effective date of June 12, 1997, the date the Veteran filed his petition to reopen his previously denied claim of service connection for a left knee disability and the date he filed his formal claim of service connection for his right knee disability.  In the Veteran's February 2005 claim for an earlier effective date he asserts that he should be granted an effective date between 1974 and 1997 since his claims were ongoing; the Veteran has also stated that his effective date should go back to 1974 since he was never afforded a VA examination in 1976.  After a careful review of the Veteran's claims file the Board finds that an effective date earlier then June 12, 1997, is not warranted for either the Veteran's left knee disability or for his right knee disability. 

Left Knee

By way of history, the Veteran filed a claim for service connection for a left knee disability in February 1975; the RO then informed the Veteran by an April 1975 letter that he would be scheduled for a VA examination, which took place in May 1975.  A July 1975 rating decision denied service connection because there was no evidence on his VA examination of a left knee disability.  The Veteran then submitted a Notice of Disagreement (NOD) in November 1975 and another in December 1975; the RO once again afforded the Veteran a VA examination in February 1976.  By way of a March 1976 rating decision the RO denied service connection for a left knee condition because there was no evidence of a disability; the Veteran was informed by a June 1976 correspondence that there was no new and material evidence submitted to reopen his previously denied claim.  The Veteran was then afforded a hearing at the RO in November 1976 and the Veteran was informed about the scheduling of a VA examination by a November 1976 correspondence; however, the Veteran failed to report to his February 1977 examination and a Statement of the Case (SOC) was issued in May 1977.  The Veteran did not submit a VA-9 Substantive Appeal and the previous rating decisions became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In February 1981 the Veteran filed a petition to reopen his previously denied claim and was denied by a March 1981 rating decision and after submitting medical records his petition to reopen was once again denied by the April 1982 rating decision.  The Veteran did not file a Substantive Appeal and those decisions became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

On June 12, 1997, the Veteran filed a petition to reopen his claim for service connection for a left knee condition.  The October 1997 rating decision denied the Veteran's petition to reopen and this was confirmed by the October 1998 rating decision; the October 1998 rating decision also denied service connection for a right knee condition.  The Veteran then filed an NOD in April 1999, an SOC was issued in August 1999, and the Veteran filed a VA-9 Subsequent Appeal in August 1999.  As noted above, the December 2003 rating decision then granted the Veteran service connection for meniscectomy and ACL tear of the left knee and partial tear of the ACL of the right knee effective June 12, 1997, finding that the Veteran's claim was continuously on appeal since that date.  

The Veteran asserts that he should be granted a date of service connection back to November 1976 because the VA failed to give him a VA examination.  The Board finds that based on this argument an earlier effective date should not be granted since the VA did schedule the Veteran for a VA examination in February 1977.  The Veteran was notified of an upcoming examination in November 1976; however, the Veteran failed to show to his February 1977 examination.  When a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  The RO then issued a May 1977 SOC that stated there was no evidence of a left knee disability in the Veteran's record and he failed to show to his examination.  The Board notes that since there was no left knee disability found at the time, there could be no valid claim; Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability and in the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   The Veteran was informed by a May 1977 letter how he could file a Substantive Appeal; however, the Veteran failed to file his appeal and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board notes that the Veteran was scheduled for a VA examination but failed to show to the examination; however, for the sake of the argument, if the Veteran was not afforded a medical examination a medical examination is not required if an appellant has not presented a prima facie case for the benefit claimed.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).  

The Board finds that there is no evidence that the any of the Veteran's previous rating decisions (July 1975, March 1976, March 1981, and April 1982) were not final.  It was not until the October 1997 rating decision that the Veteran's claim was continuously on appeal until the December 2003 grant of service connection.  In addition, the effective date of service connection for a reopened claim cannot be the date of receipt of the claim that was previously and finally denied.  Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of award for service connection is not based on the date of earliest medical evidence demonstrating a causal connection, but on the date that the application on which service connection was eventually awarded was filed with VA").

Moreover, although the RO proceeded to adjudicate the earlier effective date claim on the merits, the Board points out that a freestanding claim for an earlier effective date is not a proper claim subject to adjudication. Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Rather, it is instead appropriate to dismiss such a "claim" because it cannot be entertained.  A Veteran can only establish an earlier effective date following a final rating decision through the mechanism of demonstrating CUE in that rating action.  

In the present case, the veteran did not appeal the effective date when it was assigned in the December 2003 RO decision.  The Veteran has not alleged that the December 2003 rating decision assigning an effective date of June 12, 1997, for the grant of service connection was based upon clear and unmistakable error.  Therefore, without showing that the decision contained CUE, the Board finds that the claim for an earlier effective date for the grant of service connection for meniscectomy and ACL tear of the left knee must be denied by operation of law.  

Right Knee

By way of a December 2003 rating decision the Veteran was granted service connection with an initial 20 percent disability rating for partial tear of the ACL of the right knee, effective June 12, 1997.  In February 2005 the Veteran asserted that he should be afforded an earlier effective date; however, after a careful review of the Veteran's claims file the Board finds that an earlier effective date is not warranted. 

As noted above, the Veteran first claimed service connection for a left knee condition in February 1975; however, the Veteran did not file a claim, either formal or informal, for service connection for a right knee disability until July 17, 1998.  In a July 17, 1998, correspondence the Veteran's representative stated "The veteran is now having problems with his Right Knee and is requesting service connection."  The October 1998 rating decision denied service connection for the right knee and the Veteran then subsequently filed an NOD in April 1999, a SOC was issued in August 1999, and the Veteran filed a VA-9 Subsequent Appeal in August 1999.  The December 2003 rating decision then granted service connection and a 20 percent disability rating for partial tear of the ACL of the right knee effective June 12, 1997.  The Board finds that though the Veteran's claim for service connection of the right knee was not until July 17, 1998, the RO granted service connection based on the earlier date of the Veteran's claim of service connection for a left knee disability, June 12, 1997.  

Before VA can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit sought and expressing some intent to seek it.  Rodriguez; Brannon v. West, 12 Vet. App. 32 (1998).  There is no evidence of record, nor has the Veteran asserted, that he filed a claim for a right knee disability prior to July 17, 1998.  

Moreover, although the RO proceeded to adjudicate the earlier effective date claim on the merits, the Board points out that a freestanding claim for an earlier effective date is not a proper claim subject to adjudication. Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Rather, it is instead appropriate to dismiss such a "claim" because it cannot be entertained.  A Veteran can only establish an earlier effective date following a final rating decision through the mechanism of demonstrating CUE in that rating action.  

The Veteran has not alleged that the December 2003 rating decision assigning an effective date of June 12, 1997, for the grant of service connection was based upon clear and unmistakable error.  Therefore, the Board finds that without evidence that there was CUE in the decision which assigned the effective date, an earlier effective date for the grant of service connection for partial ACL tear of the right knee must be denied by operation of law.  


ORDER

An increased rating in excess of 20 percent for the service-connected meniscectomy and ACL tear of the left knee based on lateral instability is denied.

Since April 27, 2006, a separate rating of 10 percent for the left knee disability based on osteoarthritis is granted,  subject to the regulations governing the payment of VA monetary benefits.  
 
An increased rating in excess of 20 percent for the service-connected ACL tear of the right knee based on lateral instability is denied.
 
Since April 27, 2006, a separate rating of 10 percent for the right knee disability based on osteoarthritis is granted subject to the regulations governing the payment of VA monetary benefits.  

An effective date earlier than June 12, 1997, for compensation for the service-connected left knee condition is denied. 

An effective date earlier than June 12, 1997, for compensation for the service-connected left knee condition is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


